BRYAN SCHRODER
United States Attorney
FRANK V. RUSSO
KAREN VANDERGAW
Assistant U.S. Attorneys

Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: frank.russo@usdoj.gov
Email: karen.vandergaw@usdoj.gov

Attorneys for the Plaintiff


                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA



  UNITED STATES OF AMERICA,                 )
                                            )
                        Plaintiff,
                                            )
         vs.                                )   No. 3:18-cr-00114-TMB-MMS
                                            )
                                            )
  PETER VANCE WILSON,                       )
                                            )
                      Defendant.
                                            )
                                            )

           UNOPPOSED MOTION TO MODIFY PROTECTIVE ORDER

       COMES NOW Plaintiff United States of America, by and through the undersigned

counsel, and, pursuant to Federal Rule of Criminal Procedure 16(d)(1), hereby moves for

a modification of the protective order at docket 34 from the Court restricting the




      Case 3:18-cr-00114-TMB-MMS Document 47 Filed 09/24/19 Page 1 of 3
dissemination of the forensic evaluation the state prosecution, state defense teams, if

necessary, the state court judge and judicial staff handling the defendant’s state case.

       Based on the posture of the state prosecution, the parties anticipate that the

information within the forensic evaluation will need to be discussed at an upcoming

hearing. As such, the United States moves for this Court to modify to protective order to

permit the state court to allow presentation and discussion of the information in Dockets

22 and 24 in state court proceedings, as governed by applicable state court rules and

procedures.

       At present, the protective order allows the information to be shared with the state

court judge and the judicial staff, however, in fully litigating this issue, the state

counterparts will need to present and discuss the information within during an official

hearing or hearings.

                                      CONCLUSION

              The United States respectfully requests this Court modify the protective

order at docket 34 to permit the state court to allow presentation and discussion of the

information in Dockets 22 and 24 in state court proceedings, as governed by applicable

state court rules and procedures.

//
//
//
//
//


US v. Peter Vance Wilson
3:18-cr-00114-TMB-MMS             Page 2
      Case 3:18-cr-00114-TMB-MMS Document 47 Filed 09/24/19 Page 2 of 3
      RESPECTFULLY SUBMITTED September 24, 2019, in Anchorage, AK.



                                         BRYAN SCHRODER
                                         UNITED STATES ATTORNEY


                                         /s/ Karen Vandergaw
                                         KAREN VANDERGAW
                                         Assistant United States Attorney



CERTIFICATE OF SERVICE
I hereby certify that on September 24, 2019,
A copy of the foregoing was served via email on:

Rich Curtner – Federal Public Defender

s/Karen Vandergaw
KAREN VANDERGAW
Assistant United States Attorney




US v. Peter Vance Wilson
3:18-cr-00114-TMB-MMS            Page 3
     Case 3:18-cr-00114-TMB-MMS Document 47 Filed 09/24/19 Page 3 of 3
